DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Sub-Species I in Species Group I, Sub-Species II in Species Group II, and Sub-Species I in Species Group III, in the reply filed on April 23, 2021, is acknowledged.  As indicated in Applicant’s response, claims 3, 6, 15, 17, 18, and 20 are directed to a non-elected invention and species.  However, claims 8 and 9 are also directed to non-elected species, as the elected species requires that the second component is a polyurethane polymeric material, which excludes the inclusion of a polyolefin as required by the claims.  Therefore, claims 3, 6, 8, 9, 15, 17, 18, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4, 5, 7, 10-14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5,820,719 to Strickland in view of USPN 6,008,286 to Groves.
Regarding claims 1, 2, 4, 5, 7, 10-14, 16, and 19, Strickland teaches a sole assembly comprising an outer sole, a film of heat activatable adhesive, and an upper attached to the adhesive (Strickland, column 1 lines 42-54).  Strickland teaches that film adhesives generally useful in the invention include compounded thermoplastic resins such as polyurethanes and polyolefins, based upon the composition of the sole to which the upper is to be attached and the composition of the upper (Id., column 2 lines 11-16).  Strickland teaches that sole/adhesive/upper combinations suitable for the invention include polyurethane for the sole, polyurethanes for the adhesives, and fabric for the uppers (Id., column 2 lines 22-32).  Strickland teaches that the adhesive film is a thermoplastic polyurethane cast from solvent (Id., column 3 lines 13-20), which appears to be within the scope of a waterborne adhesive.  Additionally, note that Examiner takes Official Notice that polyurethane waterborne adhesives were well-known in the art as being used as adhesives in shoes.
Strickland teaches that suitable uppers include polyolefin film/leather or fabric (Strickland, column 2 lines 22-32).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sole assembly of Strickland, wherein the upper comprises a polyolefin film and fabric, motivated by the desire of forming a conventional sole assembly based on the totality of the teachings of Strickland.
Strickland does not appear to teach the claimed chlorinated polyolefin primer between the upper and the polyurethane adhesive.  However, Groves teaches a primer composition 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sole assembly of Strickland, and adding the primer composition of Groves including a chlorinated polypropylene between the polyolefin film and 
Regarding the claimed process limitations, it should be noted that the prior art combination appears to teach the claimed process limitations, including cleaning substrates prior to application of a primer (see Groves, column 9 lines 49-55).  Additionally, although the prior art appears to teach the claimed waterborne adhesive, the limitation is alternatively interpreted as a product by process limitation.  Therefore, regarding the process limitations, absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding claims 4 and 13, Groves teaches that peel values for thermoplastic polyolefin specimens using the composition of at least Example 1 was 596 N/100 mm (Groves, column 10 line 37 to column 11 line 13).  Such a value appears to be within the claimed range.  
Regarding claims 5, 10, 14, and 19, the prior art combination teaches that the second component is a polyurethane (Strickland, column 2 lines 22-32).  
Regarding claims 10 and 19, the prior art combination teaches applying a primer composition to a surface a first organic polymer substrate, applying an adhesive to the primed surface, and applying a second substrate to form a bond (Groves, column 2 line 66 to column 3 line 11).  Therefore, the upper is adhesively bonded directly to the polyurethane sole.
Regarding claim 12, the prior art combination teaches that the primer composition is applied to an upper and then coated with an adhesive, and that the sole may be treated with an adhesive (Groves, column 7 lines 21-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sole assembly of the prior art combination, and including an additional polyurethane adhesive, as taught by Groves, motivated by the desire of forming a conventional sole assembly having a structure, including an adhesive thickness, known in the art as being predictably suitable for footwear components.

Conclusion
The following prior art is made of record and not relied upon, but is considered pertinent to Applicant’s disclosure.  The Polymer Properties Database is cited to show known waterborne adhesives and properties.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER Y CHOI/Primary Examiner, Art Unit 1786